Filed 10/5/20 P. v. Dinh CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C091055

                    Plaintiff and Respondent,                                      (Super. Ct. No. 15F06076)

           v.

 MINH SINDEY DINH,

                    Defendant and Appellant.



         This is the second appeal by defendant, Minh Sindey Dinh, from a sentence of
nine years plus 65 years to life imposed by the trial court after a jury found him guilty of
second degree murder and attempted murder, with enhancements for personally
discharging a firearm causing great bodily injury and personally discharging a firearm
causing death.
         In the first appeal, we remanded to the trial court to consider whether to exercise
its discretion to strike defendant’s firearm enhancements, though we acknowledged “[t]he
trial court’s statements render[ed] [it] a close case.” (People v. Dinh (Jan. 8, 2019,
C085808) [nonpub. opn.] at p. 6.)


                                                             1
       At a November 2019 hearing on remand, the trial court declined to strike the
firearm enhancements, while noting that defendant “appear[ed] to be now remorseful for
his crime,” and “appear[ed] to have matured.” The trial court explained that, in light of
the “wreckage” that defendant caused, the “sentence that [the trial court] originally gave
was not only appropriate . . . but absolutely demanded by . . . [a] sense of justice.”
       Defendant timely appealed.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days have elapsed, and
defendant has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment (sentence) is affirmed.



                                                   /s/
                                                   Robie, J.
We concur:



/s/
Blease, Acting P. J.



/s/
Murray, J.

                                              2